UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7026



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDDIE THOMAS JACKSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:00-cr-00607-CWH; 4:02-cv-04170-CWH)


Submitted: September 26, 2006              Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eddie Thomas Jackson, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eddie Thomas Jackson seeks to appeal the district court’s

orders denying his Rule 60(b) motion and his Rule 59 motion

challenged the denial of his 28 U.S.C. § 2255 (2000) motion.                      The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A    prisoner    satisfies     this    standard     by

demonstrating      that   reasonable      jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have

independently reviewed the record and conclude Jackson has not made

the requisite showing.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We deny Jackson’s motion to

dismiss the charges.         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented        in   the

materials     before   the    court    and     argument   would      not    aid   the

decisional process.



                                                                           DISMISSED


                                      - 2 -